                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 1 of 13



                                                                           1   Stephanie J. Quincy, SBN 014009
                                                                               quincys@gtlaw.com
                                                                           2   Aaron J. Lockwood, SBN 025599
                                                                           3   lockwooda@gtlaw.com
                                                                               GREENBERG TRAURIG, LLP
                                                                           4   2375 E. Camelback Road, Suite 700
                                                                           5
                                                                               Phoenix, Arizona 85016
                                                                               (602) 445-8000
                                                                           6
                                                                               Attorneys for Respondent Bruce Allen
                                                                           7

                                                                           8                      IN THE UNITED STATES DISTRICT COURT
                                                                           9                            FOR THE DISTRICT OF ARIZONA
                                                                          10                                               Case No. 2:21-mc-00022-SPL
                                                                          11
                                                                               In re Application of Daniel Snyder for an   RESPONDENT BRUCE ALLEN’S
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   Order Directing Discovery from Bruce        REPLY IN SUPPORT OF HIS
                                                                               Allen Pursuant to 28 U.S.C. § 1782          MOTION TO VACATE APRIL 29,
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                                                                                                           2021 EX PARTE ORDER AND
                                               (602) 445-8000




                                                                                                                           QUASH SUBPOENAS OR,
LAW OFFICES




                                                                          14
                                                                                                                           ALTERNATIVELY, FOR
                                                                          15                                               PROTECTIVE ORDER
                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 2 of 13



                                                                           1                                       INTRODUCTION
                                                                           2         Apart from unfounded procedural challenges to Allen’s Answer and Motion,
                                                                           3   Snyder’s Opposition constitutes nothing more than a baseless, ad hominem attack on
                                                                           4   Allen. Snyder requested a three-week extension to respond to the Motion apparently to
                                                                           5   scour the tens of thousands of messages in Allen’s old redskins.com account and, finding
                                                                           6   nothing of substance, has used irrelevant messages (some a decade old) to cast Allen in a
                                                                           7   false light. This smattering of email that Snyder has presented to the Court, offer no
                                                                           8   support for the allegation that Allen may have evidence for use in the Indian Action.
                                                                           9   Worse, Snyder’s improper use of those irrelevant email to malign Allen publicly serves
                                                                          10   as a testament to how Snyder will use Allen’s personal email, texts, and phone calls for
                                                                          11   reasons entirely unrelated to the Indian Action, if the Court gives Snyder what he wants.
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12         Indeed, when counsel conferred over the Subpoenas, Snyder’s counsel expanded
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   their scope, by, among other things, demanding communications with individuals
                                               (602) 445-8000




                                                                               unrelated to the Epstein Articles—i.e., Jeffrey Pash, the NFL’s General Counsel, and
LAW OFFICES




                                                                          14

                                                                          15   Melanie Coburn, a former Team cheerleader who launched a petition asking the NFL to
                                                                          16   release its findings into the Team’s workplace culture.1 (Ex. 1, 5/19/21 Schoenberg
                                                                          17   email.) And, despite the inclusion of common names, such as “Bobby,” “Dan,” and
                                                                          18   “John,” and the number “eleven,” Snyder demanded all search results, even irrelevant
                                                                          19   and personal material, restricting Allen’s counsel to a privilege review. (Id.) When
                                                                          20   Allen’s counsel raised obvious concerns with that approach, Snyder’s counsel offered no
                                                                          21   compromise or explanation as to how Allen’s communications with Pash or Coburn
                                                                          22   would have anything to do with the Indian Action. (Ex. 2, 6/14/21 Schoenberg email.)
                                                                          23         Furthermore, as the longtime controlling owner of an American professional sports
                                                                          24   franchise, Snyder is a public figure often in the news. In that role, he has received—and
                                                                          25   should expect to receive—both positive and negative publicity. Nevertheless, he
                                                                          26   speculates as to the existence of some concerted, yet ill-defined, “campaign of
                                                                          27
                                                                               1
                                                                                 Allen does not recognize Coburn’s name. Based on her public commentary, Coburn has
                                                                          28   long been an outspoken critic of Snyder. (See Ex. 3.)

                                                                                                                           1
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 3 of 13



                                                                           1   defamation” against him by individuals he cannot identify, despite an army of private
                                                                           2   investigators, attorneys, and §1782 actions at his disposal. He then argues, as he has in
                                                                           3   many other §1782 actions, that this phantom “campaign” justifies far-reaching discovery
                                                                           4   into the personal lives of all those even loosely associated with the Team. This “campaign
                                                                           5   of defamation” is so malleable that Snyder has used it to seek broad discovery from his
                                                                           6   former executive assistant (Blair), the Team’s former minority owners’ broker (Moag),
                                                                           7   the agent of former Team players (Schaffer), the spouse of the Team’s former General
                                                                           8   Manager (McCloughan), and a former Team Senior Assistant (Ferguson), among others.
                                                                           9   (See Doc. 8-3, Mot., Ex. C.)
                                                                          10          Snyder has now turned his claimed “campaign of defamation” on Allen. But
                                                                          11   relevance, even when defined broadly for civil discovery, requires a logical relationship
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   between the information sought and possible proof of the claims at issue. The burden is
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   higher when seeking discovery from a non-party, which requires the information sought
                                               (602) 445-8000




                                                                               to be both relevant and material. Yet Snyder’s Opposition continues to fail to establish
LAW OFFICES




                                                                          14

                                                                          15   any logical relationship between Allen’s personal communications and the purported
                                                                          16   “campaign of defamation”—much less the specific allegations in the Indian Action.
                                                                          17   Indeed, one reading the Opposition would have no idea that the Indian Action actually
                                                                          18   arises from speculation in mid-2020 by an Indian website, MEAWW, that an article The
                                                                          19   Washington Post would soon publish would connect Snyder to Epstein and sex
                                                                          20   trafficking. (The Post made no such connection.) In fact, the Opposition not once
                                                                          21   mentions MEAWW, any other Indian Action defendant, The Washington Post, Epstein,
                                                                          22   or sex trafficking.
                                                                          23          Rather, in an effort to justify the sweeping, invasive discovery from Allen, the
                                                                          24   Opposition tries to redefine the Indian Action entirely. Snyder now alleges that “Allen
                                                                          25   himself has a long history of using the public media to advance his own agenda against
                                                                          26   anyone adverse to him – which is precisely the conduct that is at issue in the Indian Action
                                                                          27   for which Petitioner seeks discovery from Respondent herein.” (Opp. at 2 (emphasis
                                                                          28   added).) This is an objectively false characterization of the Indian Action and Allen’s

                                                                                                                            2
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 4 of 13



                                                                           1   history. This refusal to focus on the defamation per se claims pending in the Indian Action
                                                                           2   confirms that Snyder’s Petition was never intended to discover evidence ‘for use in’ that
                                                                           3   action. Accordingly, this Court can—and should—vacate its prior Ex Parte Order and
                                                                           4   quash the Subpoenas that Snyder had served under authority of that Order. Furthermore,
                                                                           5   as explained in Allen’s Motion and here, Snyder’s unreasonable conduct in bringing this
                                                                           6   proceeding and needlessly expanding it warrants an award of the attorneys’ fees and costs
                                                                           7   that Allen has reasonably incurred—and will continue to incur—in responding to the
                                                                           8   Petition and the Subpoenas.
                                                                           9                                          ARGUMENT
                                                                          10   I.     Snyder’s unfounded personal attacks provide no good-faith predicate to
                                                                                      believe Allen even potentially has evidence for use in the Indian Action.
                                                                          11
                                                                                      A. Allen’s Motion to Vacate the Ex Parte Order Is Procedurally Proper.
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12
                                                                                      Snyder mischaracterizes Allen’s motion to vacate as “procedurally improper.”
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                               (602) 445-8000




                                                                               (Opp. at 4.) But a court always “has discretion to reconsider and vacate a prior
LAW OFFICES




                                                                          14

                                                                          15   order.” Honor Plastic Ind. Co. v. Lollicup USA, Inc., 462 F. Supp. 2d 1122, 1134 (E.D.

                                                                          16   Cal. 2006). In §1782 actions in particular, respondents routinely file—and have granted—

                                                                          17   motions to vacate the ex parte orders entered before their appearances. See, e.g., Gorsoan

                                                                          18   Ltd. v. Sundlun (In re Gorsoan Ltd.), 20-678-cv (Lead), at *3 (2d Cir. Jan. 29, 2021)

                                                                          19   (reversing denial of motion to vacate ex parte order); In re App. of Inmobiliaria Tova,

                                                                          20   S.A., No. 20-24981-MC-COOKE/O’SULLIVAN, at *2 (S.D. Fla. Mar. 10, 2021)

                                                                          21   (denying renewed §1782 petition after granting motion to vacate); Fed. Republic of

                                                                          22   Nigeria v. VR Advisory Servs., Ltd., 20 Misc. 209 (PAE), at *1 (S.D.N.Y. Nov. 6, 2020)

                                                                          23   (granting motion to vacate); In re App. of Sabag, No. 1:19-mc-00084-JPH-TAB (S.D.

                                                                          24   Ind. Aug. 18, 2020) (same); In re App. of EWE Gasspeicher GmbH, Civ. No. 19-mc-109-

                                                                          25   RGA, at *2 (D. Del. Mar. 17, 2020) (same); In re Atvos Agroindustrial Investimentos

                                                                          26   S.A., 481 F. Supp. 3d 166, 178 (S.D.N.Y. 2020) (granting motion to vacate as to certain

                                                                          27   respondents).

                                                                          28

                                                                                                                           3
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 5 of 13



                                                                           1          More substantively, Snyder falsely argues that Allen made “no attempt whatsoever
                                                                           2   to identify any errors in the Court’s order, or to challenge its analysis under the Section
                                                                           3   1782 test.” (Opp. at 5.) The outset of Allen’s Motion states that “Mr. Snyder seeks
                                                                           4   Mr. Allen’s personal information for unstated purposes here in the United States, not ‘for
                                                                           5   use’ by the tribunal in New Delhi.” (Mot. at 2; see also, e.g., id. at 14 (“Numerous telltale
                                                                           6   facts confirm that Snyder’s §1782 Petition is not intended to discover evidence ‘for use
                                                                           7   in’ the Indian Action.”).) Section 1782 expressly requires that the discovery sought be
                                                                           8   “for use in” the foreign proceeding. 28 U.S.C. §1782(a).
                                                                           9          Allen’s Motion also explained that, in addition to the explicit statutory
                                                                          10   requirements, §1782 applications made “in bad faith, for the purpose of harassment, or
                                                                          11   unreasonably seeks cumulative or irrelevant materials” render the court “free to deny the
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   application in toto.” (Mot. at 10.) Snyder’s own cited cases confirm this as “an appropriate
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   discretionary consideration, whether or not it is articulated as an Intel factor.” In re
                                               (602) 445-8000




                                                                               Republic of Ecuador, No. C-10-80225 MISC CRB, at *13 (N.D. Cal. Feb. 22, 2011)
LAW OFFICES




                                                                          14

                                                                          15   (§1782 discovery deemed to be a “fishing expedition” or a “vehicle for harassment”
                                                                          16   should be denied). Snyder’s procedural challenge to Allen’s request for vacatur is
                                                                          17   unfounded.
                                                                          18          B. Allen’s request to quash the Subpoenas is procedurally proper.
                                                                          19          Snyder also erroneously challenges on procedural grounds Allen’s request for an
                                                                          20   order quashing the Subpoenas. First, he asserts an alleged failure to meet and confer.
                                                                          21   (Opp. at 10.) As a threshold matter, it is unclear if LRCiv 7.2(j) applies to motions to
                                                                          22   quash subpoenas. See, e.g., Games2U, Inc. v. Game Truck Licensing, LLC, No. MC-13-
                                                                          23   00053-PHX-GMS, at *2 (D. Ariz. Aug. 9, 2013) (“Motions to oppose subpoenas served
                                                                          24   on non-parties are not subject to the meet-and-confer obligation”); see this Court’s
                                                                          25   standard Case Manage Order at 3 (applying LRCiv 7.2(j) only to the parties), at
                                                                          26   www.azd.uscourts.gov/judges/judges-orders. Nonetheless, in an abundance of caution,
                                                                          27   Allen’s counsel wrote to Snyder’s counsel on May 10, 2021, before filing the Motion, to
                                                                          28   discuss the impropriety of the Petition and Subpoenas. (Ex. 4.) In response, Snyder’s

                                                                                                                            4
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 6 of 13



                                                                           1   counsel stated unequivocally that “Snyder will not withdraw his Petition or the discovery
                                                                           2   requests in the subpoenas in their entirety.” (Ex. 5 at 1 (enclosures omitted).) Thus, Allen
                                                                           3   knew that his request to quash could not be resolved amicably. See, e.g., Garcia v.
                                                                           4   JPMorgan Chase Bank, No. CV-16-01023-PHX-DLR, at *8 (D. Ariz. Mar. 30, 2018)
                                                                           5   (excusing failure to complete meet-and-confer efforts because “it likely would be futile”);
                                                                           6   O’Neal v. Las Vegas Metro. Police Dep't, No. 2:17-cv-02765-APG-EJY, at *3 (D. Nev.
                                                                           7   Aug. 10, 2020) (“futility is recognized           as an exception to the meet and
                                                                           8   confer requirement”). In addition, Rule 45(d)(2)(B) imposed on Allen a 14-day deadline
                                                                           9   after service of the Subpoenas to object to them. Given Snyder’s affinity for procedural
                                                                          10   challenges, he surely would have argued that the Motion was untimely had Allen delayed
                                                                          11   its filing to continue futile negotiations.
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12          Second, Snyder argues that Allen has failed to meet the requirements of Rule
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   45(d)(3)(A). (Opp. at 11-12.) But district courts have “broad discretion” to quash a
                                               (602) 445-8000




                                                                               subpoena, and Snyder offers an overly narrow view of the grounds on which a court may
LAW OFFICES




                                                                          14

                                                                          15   do so. E.g., Goolsby v. Raney, 483 Fed. Appx. 326, *4 (9th Cir. 2012). Rule 45 requires
                                                                          16   quashing a subpoena that “subjects a person to an undue burden.” “This undue burden
                                                                          17   category encompasses situations where the subpoena seeks information irrelevant to the
                                                                          18   case.” Singletary v. Sterling Transport Co., Inc., 289 F.R.D. 237, 241 (E.D. Va. 2012)
                                                                          19   (quotation marks omitted). “[A] subpoena imposes an undue burden on a party when it is
                                                                          20   overbroad.” Id. (marks omitted); see also Hendricks v. Total Quality Logistics, LLC, 275
                                                                          21   F.R.D. 251, 256 (S.D. Ohio 2011) (quashing subpoenas on relevancy and overbreadth).
                                                                          22          Moreover, Rule 45 incorporates general discovery standards. E.g., Gonzales v.
                                                                          23   Google, Inc., 234 F.R.D. 674, 680 (N.D. Cal. 2006). The court must balance “the
                                                                          24   relevance of the discovery sought, the requesting party’s need, and the potential hardship
                                                                          25   to the party subject to the subpoena.” Id. “[I]f the sought-after documents are not relevant,
                                                                          26   nor calculated to lead to the discovery of admissible evidence, then any burden
                                                                          27

                                                                          28

                                                                                                                             5
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 7 of 13



                                                                           1   whatsoever imposed would be by definition ‘undue.’” Id. (emphasis added). These are the
                                                                           2   grounds Allen invoked, and they provide ample bases for quashing the subpoenas. 2
                                                                           3          C. Snyder has never factually linked Allen to the Epstein Articles to justify
                                                                                         the requested discovery.
                                                                           4

                                                                           5          Rule 26(b) permits discovery of “nonprivileged matter that is relevant to any
                                                                           6   party’s claim or defense.” “An item of information sought is relevant to a claim or defense
                                                                           7   if the requesting party can articulate a logical relationship between the information sought
                                                                           8   and possible proof or refutation of the claim or defense at trial.” Applying Amended Rule
                                                                           9   26(B)(1), 199 F.R.D. 396, 408-09 (J.P.M.L. 2001) (emphasis added). Snyder’s authorities
                                                                          10   recognize that “[t]his mere ‘relevance’ standard, however, does not apply to nonparties.”
                                                                          11   R. Prasad Indus. v. Flat Irons Envtl. Solutions, No. CV-12-08261-PCT-JAT, *4 (D. Ariz.
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   June 20, 2014); see Laxalt v. McClatchy, 116 F.R.D. 455, 458 (D. Nev. 1986) (“even
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   without the protective order provisions of Rule 26(c), … [t]he standards for nonparty
                                               (602) 445-8000




                                                                               discovery … require a stronger showing of relevance”). Thus, “[t]o obtain discovery from
LAW OFFICES




                                                                          14

                                                                          15   a nonparty, a party must demonstrate that its need for discovery outweighs the nonparty’s
                                                                          16   interest in nondisclosure.” R. Prasad Indus., No. CV-12-08261-PCT-JAT at *4. Said
                                                                          17   differently, Snyder must demonstrate that the information sought is relevant and material.
                                                                          18   E.g., Optimize Tech. Sols., LLC v. Staples, Inc., No. 14-MC-80095, 2014 WL 1477651,
                                                                          19   at *2 (N.D. Cal. Apr. 14, 2014).
                                                                          20          These standards are no different under §1782. See 28 U.S.C. §1782(a) (unless a
                                                                          21   court orders otherwise, “the testimony or statement shall be taken, and the document or
                                                                          22

                                                                          23   2
                                                                                 Snyder argues that Allen’s Answer was procedurally improper. (Opp. at 4.) But none of
                                                                          24   his cited authorities support his remarkable proposition that, in a §1782 action, “no
                                                                               response is required or permitted.” (Id.) Faced with strong opposition in other §1782
                                                                          25   proceedings, such as when he sought discovery from the Comstock Holding Companies
                                                                               in Virginia (see Doc. 8-5, Mot., Ex. E), Snyder has filed a Notice of Dismissal pursuant
                                                                          26
                                                                               to Rule 41(a)(1), as the respondents had served neither an answer nor a summary-
                                                                          27   judgment motion. (See, e.g., Ex. 6.) Here, however, Allen has requested affirmative
                                                                               relief—an award of fees and costs—and does not want Snyder unilaterally non-suiting
                                                                          28   this action without a stipulation or court order because Allen never served an “answer.”

                                                                                                                            6
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 8 of 13



                                                                           1   other thing produced, in accordance with the Federal Rules of Civil Procedure”); see Ex
                                                                           2   parte App. Varian Med. Sys. Int’l AG, No. 16-mc-80048-MEJ, at *8 (N.D. Cal. Mar. 24,
                                                                           3   2016) (the “proper scope of discovery arising out of a §1782 application is generally
                                                                           4   determined by the Federal Rules of Civil Procedure”).
                                                                           5          Acknowledging these standards, Snyder professes to have “overwhelming
                                                                           6   evidence and good faith grounds for his belief that Allen is in possession of relevant
                                                                           7   documents and information that will aid in Petitioner’s prosecution of the Indian Action.”
                                                                           8   (Opp. at 6.) Yet he fails to show it, and his protestation cannot withstand even minimal
                                                                           9   scrutiny. Snyder first argues that, as alleged in his Petition, he believes Allen possesses
                                                                          10   relevant documents because: (1) Allen was terminated from the Team in 2019; (2) Allen
                                                                          11   had extensive communications with Moag, who allegedly demonstrated advance
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   knowledge of negative publicity concerning Snyder; and (3) the absence of any mention
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   of Allen in The Washington Post articles that painted the Team and Snyder in a negative
                                               (602) 445-8000




                                                                               light. (Opp. at 6.) Even if true, none of these points, alone or in combination, suggests
LAW OFFICES




                                                                          14

                                                                          15   that Allen has any information related to the defamation claims arising from the Epstein
                                                                          16   Articles at issue in the Indian Action. The three points add up to zero.
                                                                          17          First, there is no evidence, or even allegation, that Allen has ever sought any
                                                                          18   retribution against Snyder. To the contrary, Allen continued to maintain a low profile
                                                                          19   since his time with the Team. (As the Motion explains, it is in fact Snyder who has
                                                                          20   repeatedly demonstrated animus toward Allen.) Second, nothing in Allen’s
                                                                          21   communications with his long-time friend, Moag, reflects advance knowledge of any
                                                                          22   negative articles about Snyder or the Team—much less advance knowledge of the Epstein
                                                                          23   Articles. Both the Petition and Opposition assert, without support, that Moag had
                                                                          24   “advance knowledge” of The Washington Post’s July 2020 article critical of Snyder.
                                                                          25   (Petition at 2; Opp. at 6.) Even if true, such knowledge would reflect nothing nefarious.
                                                                          26   Many reporters and public figures anticipated that article and publicly speculated as to its
                                                                          27   content. (See, e.g., Ex. 7, “Reporters hint at big story on fired Washington Redskins
                                                                          28   executives” (posted July 14, 2020, citing tweet from July 12); Ex. 8, “There’s a

                                                                                                                            7
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 9 of 13



                                                                           1   Washington football bombshell coming and it’s not about the name” (posted July 15,
                                                                           2   2020); Ex. 9, “Washington source denies rumor of team paying off referees” (posted July
                                                                           3   16, 2020, noting “Speculation has been running the past few days about a potentially
                                                                           4   damaging story related to Washington’s NFL team”).) In any event, Allen had no advance
                                                                           5   knowledge, and Snyder merely speculates that he did.
                                                                           6          Third, the negative publicity about which Snyder complains does not mention
                                                                           7   Allen because he was not involved in the underlying events. As Allen’s Motion states,
                                                                           8   those events (including Snyder’s alleged misconduct toward a female employee on a
                                                                           9   private jet) occurred before Allen was with the Team, and he was most certainly not
                                                                          10   present on the jet. (Mot. at 8-9.) This fact should leave one to wonder why Allen would
                                                                          11   be mentioned in those articles, rather than to conclude, as Snyder does, that Allen must
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   have served as an anonymous source. Moreover, the Team employed hundreds, if not
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   thousands, of people during Allen’s tenure—many of whom (because of their positions
                                               (602) 445-8000




                                                                               with the Team) had access to the media but who were also not mentioned in the Post
LAW OFFICES




                                                                          14

                                                                          15   articles. By Snyder’s rationale, he should be able to seek sweeping discovery from all
                                                                          16   those individuals in aid of the Indian Action’s prosecution. But §1782 simply was never
                                                                          17   intended for such boundless inquiry. See, e.g., In re Republic of Ecuador, No. C-10-80225
                                                                          18   MISC CRB at *13 (courts should reject a §1782 “fishing expedition”); In re O2CNI Co.,
                                                                          19   No. C 13-80125 CRB (LB), at *20 (N.D. Cal. Oct. 29, 2013) (§1782 does not sanction “a
                                                                          20   fishing expedition” or “harassment”). Allen was not mentioned because he was irrelevant.
                                                                          21          Snyder’s efforts in his Opposition to buttress his Petition fare even worse. He
                                                                          22   accuses Allen of having a “pattern and practice of making derogatory and false claims
                                                                          23   concerning Petitioner and the Washington Football Team … in order to distract from his
                                                                          24   own egregious misconduct.” (Opp. at 2.) Yet Snyder fails to establish a single false claim,
                                                                          25   much less a “pattern and practice.” Nor does he identify any “egregious misconduct” from
                                                                          26   which Allen is supposedly trying to distract attention (or, for that matter, how either the
                                                                          27   alleged “pattern and practice” or “egregious misconduct” connects Allen to the Epstein
                                                                          28   Articles). What Snyder does offer is a couple dozen email from Allen’s old Team email

                                                                                                                           8
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 10 of 13



                                                                           1   account. The paucity of email submitted to this Court itself refutes any such “pattern and
                                                                           2   practice.” (See, e.g., Doc 15-4 at 2, Siev Decl., Ex. 3 (Allen responding “[e]very couple
                                                                           3   years” to a reporter’s comment that sharing was “unlike you”).)
                                                                           4          Those email demonstrate the desperate grasping at straws Snyder must make here.
                                                                           5   In fact, the cited email relate to a few recurring topics—about which Allen would have
                                                                           6   been hard pressed to avoid any media contact—mostly with the same individuals,
                                                                           7   including: (a) the player lockout in 2011 and players’ association’s lawsuit against the
                                                                           8   league in 2012 in connection with negotiations over a new collective bargaining
                                                                           9   agreement; (b) the hiring of Jay Gruden as the Team’s coach in 2014; (c) the Team’s
                                                                          10   name-change controversy; (d) the players’ national anthem kneeling protests; (e) Allen’s
                                                                          11   efforts to acquire a new Team stadium; and (f) various individual player contracts, trades,
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12   or medical issues. Not one of these email makes false claims about Snyder or the Team.
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13   Not one is even about Snyder. To the contrary, the email reflect Allen’s consistent defense
                                               (602) 445-8000




                                                                               of the Team and the League. Moreover, the potentially inflammatory (and irrelevant)
LAW OFFICES




                                                                          14

                                                                          15   language that Snyder misleading emphasizes to accuse Allen of being “derogatory”
                                                                          16   comes from the other parties on those exchanges—not Allen. The Court should not
                                                                          17   countenance Snyder’s attempt to use that irrelevant correspondence to obfuscate what the
                                                                          18   Indian Action is actually about and otherwise to malign Allen. 3
                                                                          19          Snyder’s only other evidence in support of his Petition is a single text message
                                                                          20   from Moag to Snyder. (Doc. 15-33, Siev Decl., Ex. 32.) This message is a red herring.
                                                                          21
                                                                               3
                                                                          22     To date, Snyder has refused to provide Allen with an unredacted copy of these email (to
                                                                               which Allen no longer has access). Despite Allen’s repeated requests, Snyder has failed
                                                                          23   to provide any basis for withholding this evidence. (See Ex. 10.) Instead, on June 30,
                                                                          24   2021, Snyder filed a “supplement” to his counsel’s declaration that simply unredacted
                                                                               personally identifying information of non-parties. (Doc. 19.) This is not what Allen had
                                                                          25   requested, as Allen agreed with Snyder’s redaction of the publicly filed copy.
                                                                               Accordingly, not only is Snyder wasting the Court’s and Allen’s time (and money) with
                                                                          26
                                                                               these email, he has now purposely revealed the names of people who have zero
                                                                          27   connection to the Epstein allegation and whom the Opposition casts in a disparaging light.
                                                                               It is difficult to understand why Snyder would choose to expose others to harm when
                                                                          28   there was no need to do so.

                                                                                                                           9
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 11 of 13



                                                                           1   Moag sent it after Snyder filed a §1782 action against him purportedly in aid of the Indian
                                                                           2   Action, which, of course, was after MEAWW published the Epstein Articles. (Cf., Doc.
                                                                           3   15-1 at 9, Siev Decl. ¶ 26, with Mot., Ex. C.) Allen was not even a party to that exchange.
                                                                           4   In short, Snyder has failed to show a good-faith factual predicate to seek discovery from
                                                                           5   Allen for use in the Indian Action, and he should not have been granted §1782 authority
                                                                           6   to issue the Subpoenas.
                                                                           7   II.    Even if Snyder had met basic §1782 requirements, the Subpoenas are vastly
                                                                                      overbroad, and a Protective Order is warranted.
                                                                           8

                                                                           9          The Subpoenas seek everything of Allen’s since January 1, 2020 relating to

                                                                          10   “Petitioner, the Team and the [alleged] campaign of negative publicity concerning both.”

                                                                          11   (Opp. at 4.) Snyder claims entitlement to any evidence that might lead him to the identities
                                                                               of “third parties involved in directing, coordinating with, or supporting any negative
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12
                                                                               information campaign about Petitioner.” (Opp. at 8 (emphasis added).) But, evidence
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                               (602) 445-8000




                                                                               about any negative publicity about Petitioner or the Team—if Allen has any—goes far
LAW OFFICES




                                                                          14

                                                                          15   beyond anything remotely related to the Indian Action.

                                                                          16          Snyder also complains that, although Allen has made clear that he has thousands

                                                                          17   of emails, Allen has not yet run the broad searches Snyder believes are justified and,

                                                                          18   therefore, Allen has failed to show undue burden. (Opp. at 13.) But this is precisely the

                                                                          19   kind of undertaking that Allen should not have to endure without a threshold showing of

                                                                          20   relevance. See, e.g., ATS Prods., Inc. v. Ghiorso, No. 11-mc-109-WEB, at *4 (D. Kan.

                                                                          21   June 17, 2011) (“the court will not require Spirit, a non-party, to search all of its records

                                                                          22   and databases for document requests that are overly broad”). Likewise, Snyder cannot

                                                                          23   bootstrap an argument that Allen has no “legitimate” privacy interest in his personal

                                                                          24   email, texts, and phone calls merely because Snyder has accused him of being part of a

                                                                          25   “scheme to spread false claims.” (Opp. at 15.) If mere accusations sufficed, no one’s

                                                                          26   records would ever warrant privacy protection.

                                                                          27          In any event, Snyder does not oppose Allen’s request to strictly limit Snyder’s use

                                                                          28   of responsive information to the prosecution of the Indian Action. (Mot. at 17.) Therefore,


                                                                                                                            10
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 12 of 13



                                                                           1   to the extent limited discovery from Allen is permitted, any protective order entered in
                                                                           2   this matter should so provide.
                                                                           3   III.   This unfounded proceeding and its abusive, overbroad requests justify an
                                                                                      award of reasonable attorneys’ fees and costs.
                                                                           4
                                                                                      Section 1782 and the Federal Rules each obligate Snyder to avoid seeking third-
                                                                           5
                                                                               party discovery in the absence of a good-faith basis and, further, to take reasonable steps
                                                                           6
                                                                               to avoid imposing undue burden and expense. When those duties are breached, federal
                                                                           7
                                                                               statutes, the Federal Rules, and the Court’s inherent authority all permit an award of
                                                                           8
                                                                               reasonable attorneys’ fees and costs. As detailed above, Snyder has failed to comport with
                                                                           9
                                                                               those duties in this proceeding and such an award is warranted.
                                                                          10
                                                                                                                     CONCLUSION
                                                                          11
                                                                                      For the foregoing reasons, Allen respectfully requests that the Court vacate the Ex
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12
                                                                               Parte Order and quash Snyder’s Subpoenas, or, at a minimum, enter a Protective Order
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                               (602) 445-8000




                                                                               narrowly tailoring the Subpoenas to the issue raised by the Indian Action. Allen also
LAW OFFICES




                                                                          14
                                                                               requests an award of his fees and costs incurred here.
                                                                          15
                                                                                      Dated this this 2nd day of July 2021.
                                                                          16
                                                                                                                  GREENBERG TRAURIG, LLP
                                                                          17

                                                                          18
                                                                                                                  By: /s/ Stephanie J. Quincy
                                                                          19                                          Stephanie J. Quincy, SBN 014009
                                                                                                                      Aaron J. Lockwood, SBN 025599
                                                                          20                                      Attorneys for Respondent Bruce Allen
                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                              11
                                                                               Case 2:21-mc-00022-SPL Document 20 Filed 07/02/21 Page 13 of 13



                                                                           1                              CERTIFICATE OF SERVICE
                                                                           2         I hereby certify that on July 2, 2021, I electronically transmitted the attached
                                                                           3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                           4   Notice of Electronic Filing to the following CM/ECF registrants:
                                                                           5
                                                                                                          Gregory J. Marshall
                                                                           6                              Patrick A. Tighe
                                                                                                          SNELL & WILMER L.L.P.
                                                                           7                              One Arizona Center
                                                                           8                              400 E. Van Buren, Suite 1900
                                                                                                          Phoenix, Arizona 85004-2202
                                                                           9                              gmarshall@swlaw.com
                                                                                                          ptighe@swlaw.com
                                                                          10

                                                                          11                              Jordan W. Siev
                                                                                                          REED SMITH LLP
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12                              599 Lexington Avenue, 22nd Floor
                                                                                                          New York, New York 10022
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                                                                                          jsiev@reedsmith.com
                                               (602) 445-8000
LAW OFFICES




                                                                          14
                                                                                                          Attorneys for Petitioner Daniel Snyder
                                                                          15

                                                                          16
                                                                                                                        By: /s/ Diane J. Linn
                                                                          17                                                Employee, Greenberg Traurig, LLP
                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                         12
